DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159689 A1 to Huang et al. (hereafter refers as Huang) in view of US 2016/0219535 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 1 and 21, Huang teaches a method for wireless communication at a user equipment (UE) (a method for reducing a power consumption of a terminal device/UE performed by the UE, Fig. 5 and paragraph [183]) and an apparatus for wireless communication at a user equipment (UE) (a terminal device/UE for reducing a power consumption, Fig. 5 and paragraph 183]), comprising: 
a processor (the terminal device includes a processor 800, Fig. 8 and paragraph [235]); 
memory coupled with the processor (the terminal device includes a memory 801 coupling with the processor 800, Fig. 8 and paragraphs [235-237]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (processor 800 executes instructions stored in the memory to cause the terminal device to perform the method, Fig. 5, 8 and paragraphs [237-238]):
receive, from the base station, a capability report (receiving from the base station, a network side indication information, paragraphs [186-187]) indicating one or more first communication factors for which the base station is capable of compensating downlink communication (wherein the network side indication information indicating one or more factors for which the base station is capable of compensating downlink communication, paragraphs [127-129, 132, 143-145, 172, 175-177]);
measure a downlink channel between the base station and the UE for information associated with a set of communication factors (the UE measures a downlink channel between the base station and the UE for quality(s), paragraphs [146-147, 159, 161, 178, 194-197], associated with a set of communication factors, i.e. CSI, CQI and/or BLER, paragraphs [70-73, 129, 132]); and 
transmit, to the base station, an indication of one or more second communication factors from the set of communication factors based at least in part on the information associated with the set of communication factors (the UE reports one or more measurements associated with one or more communication factors, paragraphs [159-163, 178-179, 198-199]).
However, Huang does not explicitly teach “initiating a connection establishment procedure with a base station”.
Zhang teaches a method for wireless communication at a user equipment (UE) (a method for wireless communication at terminal device/UE, Fig. 1-2), comprising: 
initiating a connection establishment procedure with a base station (the UE initiates a connection establishment procedure with a base station, Fig. 1-2 and paragraph [120]); and
receive, from the base station, a report (the UE receives configuration information from the base station, Fig. 1, step 102 and paragraphs [86, 91, 99, 120-121]).   
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of initiating the connection establishment procedure with the base station as taught by Zhang, with the teachings of Huang, for a purpose ensure that the user equipment is able to connect with the base station by initiating the connection establishment procedure with the base station when needed, thus improving transmission performance of the base station and the user equipment (see Zhang, abstract and paragraph [120]).
Regarding claims 2 and 22, Huang further teaches receiving, from the base station, a downlink transmission that is compensated for at least one of the one or more second communication factors (the UE receives a downlink transmission that is compensated for an updated/reselected communication factor(s) from the measurements from the UE, paragraphs [159, 165-166, 178-179, 194, 199-200]), wherein the one or more second communication factors comprise a subset of the one or more first communication factors (the updated/reselected communication factor(s) are one of the communication factors set for measurements from the UE, paragraphs [159, 165-166, 178-179, 194, 199-200]).
Regarding claims 3 and 23, Huang further teaches receiving, from the base station, a downlink transmission that is compensated for the one or more first communication factors and for at least one of the one or more second communication factors (the UE receives the downlink transmission that is compensated for multiple communication factors, paragraphs [124, 129, 132, 194, 199]), wherein the one or more second communication factors are different than the one or more first communication factors (wherein the communication factors are different from each other paragraphs [124, 129, 132, 194, 199]). 
Regarding claims 4 and 24, Huang further teaches wherein transmitting the indication of the one or more second communication factors comprises transmitting the indication of the one or more second communication factors based at least in part on a severity of each of the set of communication factors (reports one or more measurements associated with one or more communication factors when the measurement(s) of the communication factor indicating a current compensation is not enough to compensate, paragraphs [124-127, 177-181, 192-197]), wherein the severity of each of the set of communication factors is based at least in part on measuring the downlink channel for the information associated with the set of communication factors (wherein the determination of whether the current compensation is enough to compensate is based on the measuring of the downlink channel associated with one or more communication factors, paragraphs [124-127, 323, 327]).
Regarding claim 5, Huang further teaches wherein the one or more second communication factors have a greater severity relative to a remainder of the set of communication factors (reports one or more measurements associated with one or more communication factors is larger than a current compensation communication factor(s), paragraphs [124-127, 177-181, 192-197]). 
Regarding claims 6 and 25, Huang further teaches wherein transmitting the indication of the one or more second communication factors comprises transmitting the indication of the one or more second communication factors based at least in part on estimating an amount of resources to be used to process each of the set of communication factors (reports one or more measurements associated with one or more communication factors when the measurement(s) of the communication factor indicating a current compensation is not enough to compensate, paragraphs [124-127, 177-181, 192-197], i.e. requires additional resources from the base station, paragraphs [80-81, 127-130]). 
Regarding claim 7, Huang further teaches wherein the one or more second communication factors are estimated to use a greater amount of resources for processing relative to a remainder of the set of communication factors (one or more communication factors are requiring additional resources comparing to a current/allocated communication factor(s), paragraphs [124-130, 177-181, 192-197]).
Regarding claims 8 and 26, Huang further teaches the method comprising: 
measuring the downlink channel between the base station and the UE for updated information associated with the set of communication factors (periodically measuring the downlink channel for updated measurements associated with the set of communication factors, paragraphs [159-162]); and 
transmitting, to the base station, a second indication of one or more third communication factors from the set of communication factors based at least in part on the updated information associated with the set of communication factors (and periodically report the measurement(s) associated with the communication factors, paragraphs [159-162]) and based at least in part on a configuration of the UE (and based on configuration that the UE is to periodically measuring the downlink channel, paragraphs [159-161, 178, 192-196]). 
Regarding claim 10, Huang further teaches receiving, from the base station, a message requesting the indication of the one or more second communication factors (receiving from the base station, a request for measurement(s) of the communication factors, paragraphs [194-197]), wherein transmitting the indication of the one or more second communication factors is based at least in part on receiving the message (the UE transmits the report of the measurement(s) of the communication factor(s) based on the request from the base station, paragraphs [195-198]). 

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159689 A1 to Huang et al. (hereafter refers as Huang) in view of US 2016/0219535 A1 to Zhang et al. (hereafter refers as Zhang) as applied to claims above, and further in view of US 2022/0061120 A1 to Deng et al. (hereafter refers as Deng).
Regarding claims 9 and 27, the combination of Huang and Zhang further teaches compensation by the base station for each of the one or more second communication factors (the base station reselects the compensation parameters for the updated communication factors, see Huang, paragraphs [159, 165-166, 178-179, 197-200]).
However, the combination of Huang and Zhang does not explicitly teach “receiving, from the base station, a feedback message indicating a confirmation of compensation or a deferment of compensation”. 
Deng teaches receiving, from the base station, a feedback message indicating a confirmation of compensation or a deferment of compensation (receiving from a base station, a feedback message specifying an approval of compensation or a rejection of compensation, paragraphs [23, 89, 91]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving, from the base station, the feedback message indicating a confirmation of compensation or a deferment of compensation as taught by Deng, with the teachings of compensation by the base station for each of the one or more second communication factors as taught by combination of Huang and Zhang, for a purpose of increasing efficiency by clearly notify the UE of whether the compensation by the base station is confirmed or deferred (see Deng, paragraphs [23, 89, 91]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159689 A1 to Huang et al. (hereafter refers as Huang) in view of US 2016/0219535 A1 to Zhang et al. (hereafter refers as Zhang) as applied to claims above, and further in view of US 2022/0069901 A1 to Tian et al. (hereafter refers as Tian).
Regarding claim 11, the combination of Huang and Zhang does not explicitly teach wherein the set of communication factors comprises one or more of “a Doppler shift impairment or a frequency offset impairment”. 
Tian teaches a set of communication factors comprises one or more of a Doppler shift impairment or a frequency offset impairment (compensating one or more communication factors comprising Doppler shift impairment or a frequency offset impairment, abstract, paragraphs [58-59, 87-91] and Fig. 4, provisional 63/074,191, pages 13-14).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a set of communication factors comprises one or more of a Doppler shift impairment or a frequency offset impairment as taught by Tian, with the teachings of the set of communication factors as taught by combination of Huang and Zhang, for a purpose increasing efficiency in communication between the base station and the UE  by performing the compensation on the Doppler shift impairment or a frequency offset impairment (see Tian, paragraphs [58-59, 87-91] and Fig. 4, provisional 63/074,191, pages 13-14).

Claims 12-15, 17-19 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159689 A1 to Huang et al. (hereafter refers as Huang) in view of US 2012/0099473 A1 to Ma et al. (hereafter refers as Ma).
Regarding claim 12 and 28, Huang teaches a method for wireless communication at a base station (a method for reducing a power consumption of a terminal device/UE, Fig. 5 and paragraph [183]) and an apparatus for wireless communication at a base station (a base station for performing the method, Fig. 5, 10 and paragraphs [183-187]), comprising: 
a processor (processor 1000, Fig. 10 and paragraphs [296-298]); 
memory coupled with the processor (the network device/base station includes a memory coupled with the processor 1000, Fig. 10 and paragraphs [296-298]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (processor 100 executes instructions stored in the memory to cause the network device to perform the method, Fig. 5, 10 and paragraphs [298-300]):
transmit, to the UE, a capability report (the base station transmits to a UE, a network side indication information, paragraphs [186-187]) indicating one or more first communication factors for which the base station is capable of compensating downlink communication to the UE (wherein the network side indication information indicating one or more factors for which the base station is capable of compensating downlink communication, paragraphs [127-129, 132, 143-145, 172, 175-177]);
receive, from the UE, an indication of one or more second communication factors from a set of communication factors based at least in part on a downlink channel between the base station and the UE (the base station receives from the UE, a report including one or more measurements associated with one or more communication factors, paragraphs [159-163, 178-179, 198-199]); and 
transmit, to the UE, a downlink transmission that is compensated for at least one of the one or more second communication factors (the base station transmits to the UE, a downlink transmission that is compensated based on the one or more [updated] communication factors in the report from the UE, paragraphs [129-161, 165, 178-179, 192-197, 199-200]).
However, Huang does not explicitly teach “initiating a connection establishment procedure with a user equipment (UE)”.
Ma teaches a method for wireless communication at a base station (a method for wireless communication at a base station/eNB, Fig. 3), comprising:
initiating a connection establishment procedure with a user equipment (UE) (the base station initiates a communication connection establishing process with a user equipment, paragraphs [154-155] and Fig. 3).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of initiating a connection establishment procedure with a user equipment (UE) as taught by Ma, with the teachings of Huang, for a purpose of increasing efficiency in the connection establishment with the user equipment by enable the base station to initiate the connection establishment procedure when the eNB/base station has enough free resource for admitting the UE (see Ma, paragraphs [149-156]).
Regarding claims 13 and 29, Huang further teaches determining that the one or more second communication factors will use a greater amount of resources for processing at the UE relative to a remainder of the set of communication factors (determining that the one or more updated communication factors require additional resources for processing at the UE relative to a remainder of the set of communication factors, paragraphs [71-73, 177-179]), wherein transmitting the downlink transmission that is compensated for at least the one of the one or more second communication factors is based at least in part on the determining (the base station transmits the downlink transmission that is compensated based on the current/updated communication factors, paragraphs [124-127, 177-181, 192-197]). 
Regarding claims 14 and 30, Huang further teaches determining that the one or more second communication factors will use a greater amount of resources for processing at the UE than for processing at the base station (the base station determines that the updated/current communication factor(s) will use a greater amount of resources for processing than for processing at the base station, using more antennas, paragraphs [85-86, 127-128, 178, 196-197, 199]). 
Regarding claim 15, Huang further teaches receiving, from the UE, a second indication of one or more third communication factors from the set of communication factors based at least in part on the downlink channel between the base station and the UE (the UE is configured to periodically measure the downlink channel for updated measurements associated with the set of communication factors, paragraphs [159-162], and to periodically report the measurement(s) associated with the communication factors to the base station, paragraphs [159-162]); and 
transmitting, to the UE, a second downlink transmission compensated for at least one of the one or more third communication factors (the base station transmits to the UE, a second downlink transmission compensated for one or more updated measurements associated with the set of communication factors, received via periodically report(s), paragraphs [159-161, 165-166]). 
Regarding claim 17, Huang further teaches wherein the one or more second communication factors comprise a subset of the one or more first communication factors (the updated/reselected communication factor(s) are one of the communication factors set for measurements from the UE, paragraphs [159, 165-166, 178-179, 194, 199-200]). 
Regarding claim 18, Huang further teaches wherein the capability report indicates that the base station compensates the downlink communication for the one or more first communication factors (wherein the network side indication information indicating one or more factors for which the base station is capable of compensating downlink communication, paragraphs [127-129, 132, 143-145, 172, 175-177]), and 
wherein transmitting the downlink transmission further comprises: transmitting the downlink transmission that is compensated for the one or more first communication factors and for the at least one of the one or more second communication factors (the UE receives the downlink transmission that is compensated for multiple communication factors, paragraphs [124, 129, 132, 194, 199]), wherein the one or more second communication factors are different than the one or more first communication factors (wherein the communication factors are different from each other paragraphs [124, 129, 132, 194, 199]). 
Regarding claim 19, Huang further teaches transmitting, to the UE, a message requesting the indication of the one or more second communication factors (the base station transmits a request, to the UE, for measurement(s) of the communication factors, paragraphs [194-197]), wherein receiving the indication of the one or more second communication factors is based at least in part on transmitting the message (the UE transmits the report of the measurement(s) of the communication factor(s) based on the request from the base station, paragraphs [195-198]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159689 A1 to Huang et al. (hereafter refers as Huang) in view of US 2012/0099473 A1 to Ma et al. (hereafter refers as Ma) as applied to claims above, and further in view of US 2022/0061120 A1 to Deng et al. (hereafter refers as Deng).
Regarding claim 16, the combination of Huang and Ma further teaches compensation by the base station for each of the one or more second communication factors (the base station reselects the compensation parameters for the updated communication factors, see Huang, paragraphs [159, 165-166, 178-179, 197-200]).
However, the combination of Huang and Ma does not explicitly teach “transmitting, to the UE, a feedback message indicating a confirmation of compensation or a deferment of compensation”. 
Deng teaches transmitting, to the UE, a feedback message indicating a confirmation of compensation or a deferment of compensation (a base station transmits, a feedback message specifying an approval of compensation or a rejection of compensation, paragraphs [23, 89, 91]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting, to the UE, a feedback message indicating a confirmation of compensation or a deferment of compensation as taught by Deng, with the teachings of compensation by the base station for each of the one or more second communication factors as taught by combination of Huang and Ma, for a purpose of increasing efficiency by clearly notify the UE of whether the compensation by the base station is confirmed or deferred (see Deng, paragraphs [23, 89, 91]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159689 A1 to Huang et al. (hereafter refers as Huang) in view of US 2012/0099473 A1 to Ma et al. (hereafter refers as Ma) as applied to claims above, and further in view of US 2022/0069901 A1 to Tian et al. (hereafter refers as Tian).
Regarding claim 20, the combination of Huang and Ma does not explicitly teach wherein the set of communication factors comprises one or more of “a Doppler shift impairment or a frequency offset impairment”. 
Tian teaches a set of communication factors comprises one or more of a Doppler shift impairment or a frequency offset impairment (compensating one or more communication factors comprising Doppler shift impairment or a frequency offset impairment, abstract, paragraphs [58-59, 87-91] and Fig. 4, provisional 63/074,191, pages 13-14).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a set of communication factors comprises one or more of a Doppler shift impairment or a frequency offset impairment as taught by Tian, with the teachings of the set of communication factors as taught by combination of Huang and Ma, for a purpose increasing efficiency in communication between the base station and the UE  by performing the compensation on the Doppler shift impairment or a frequency offset impairment (see Tian, paragraphs [58-59, 87-91] and Fig. 4, provisional 63/074,191, pages 13-14).


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0070972 A1 discloses the UE initiates an RRC connection establishing procedure after passing the probability factor check (see paragraphs [21, 101, 129]).
US 2022/0104160 A1 discloses transmit latency compensation information to the UE (see Fig. 4-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/           Primary Examiner, Art Unit 2469                                                                                                                                                                                             	November 2, 2022